                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                                AUGUSTA DIVISION


CHEIRON NATHANIEL HAMMOND,

             Petitioner,

      V.                                              CV 119-208


STATE OF GEORGIA,

             Respondent.


                                      ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DENIES as MOOT Plaintiffs motion to proceed in forma pauperis, (doc. no. 2),

DISMISSES this case without prejudice, and CLOSES this civil action.

      SO ORDERED this                of February, 2020, at Augusta, Georgia.




                                               UNITEI^STATES DISTRICT COURT
                                                       ERN DISTRICT OF GEORGIA
